Citation Nr: 1340259	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  05-09 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides.  

2.  Entitlement to service connection for diabetes mellitus, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides.  

3.  Entitlement to service connection for cancer of the chest or lungs, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides.  

4.  Entitlement to service connection for hyperlipidemia, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides. 

5.  Entitlement to service connection for chronic renal failure with hemodialysis, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides.  

6.  Entitlement to service connection for carcinoid tumor, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides.  

7.  Entitlement to service connection for sigmoid colon cancer, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides.  

8.  Entitlement to service connection for anemia, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides.  

9.  Entitlement to service connection for hypertension, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1968 to October 1972 and served on active duty in the United States Army from November 1976 to July 1983.  The Veteran died in November 2010.  The appellant is the Veteran's surviving spouse.

These mattera are before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is now under the jurisdiction of the Pension Management Center in St. Paul, Minnesota.

In April 2008, the Veteran testified during a travel board hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing is associated with the claims file.  By a letter dated April 8, 2013, the appellant was informed of the opportunity to appear for another hearing before a Veterans Law Judge who would ultimately decide this case.  The appellant did not respond to the letter and, therefore, the Board may proceed with a decision.

In November 2011, the appellant filed a VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant, within one year of the Veteran's death.  See 38 C.F.R. § 20.305 (2012).  The record reflects the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death, pursuant to 38 U.S.C.A. § 5121A.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, governing substitution in case of death of a claimant who dies on or after October 10, 2008).


FINDINGS OF FACT

1.  A June 2002 rating decision denied entitlement to service connection for diabetes mellitus.  

2.  Evidence received since the time of the final June 2002 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for type II diabetes mellitus.  

3.  The Veteran had foreign service at the Nakhon Phanom Royal Thai Air Force Base, from approximately February 1971 to February 1972, as a vehicle operator and light equipment operator.  There is no evidence of duty or visitation in the Republic of Vietnam and the most probative evidence does not indicate that the Veteran was exposed to Agent Orange or other herbicides during his active duty in Thailand.

4.  Diabetes mellitus was not present during active service, within the first post service year, and has not otherwise been related to active service.  

5.  Cancer of the chest or lungs was not present in active service, within the first post service year, and has not otherwise been related to active service.  

6.  Hyperlipidemia does not constitute a disability for VA purposes.  

7.  Chronic renal failure with hemodialysis was not present in active service and has not otherwise been related to active service.  

8.  Carcinoid tumor was not present in active service or within the first post-service year and has not otherwise been related to active service.  

9.  Sigmoid colon cancer was not present in active service or within the first post-service year and has not otherwise been related to active service.  

10.  Chronic primary anemia was not present in active service or within the first post-service year and has not otherwise been related to active service.  

11.  Hypertension was not present in active service or within the first post-service year and has not otherwise been related to active service.  


CONCLUSIONS OF LAW

1.  The June 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence having been received; the claim of entitlement to service connection for type II diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for type II diabetes mellitus, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides, are not met.  38 U.S.C.A. § 1110, 1112, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013). 

4.  The criteria for service connection for cancer of the chest or lungs, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides, are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

5.  The criteria for service connection for hyperlipidemia, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides, are not met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

6.  The criteria for service connection for chronic renal failure with hemodialysis, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides, are not met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

7.  The criteria for service connection for carcinoid tumor, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides, are not met.  38 U.S.C.A. § 1110, 1112, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013). 

8.  The criteria for service connection for sigmoid colon cancer, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides, are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

9.  The criteria for service connection for anemia, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2013). 

10.  The criteria for service connection for hypertension, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  An August 2003 letter satisfied the duty to notify provisions.  A separate March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The March 2006 letter was sent after the initial adjudication of the claim, however, the claims were readjudicated by supplemental statements of the case. Therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

As the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus is granted herein, discussion as to whether VA's duty to notify has been met is rendered moot.  As to the reopened claim for service connection for diabetes mellitus, the record does not reflect that the appellant has been prejudiced by any notice defect.  In this regard, the record reflects that the appellant had actual notice of the information and evidence necessary to substantiate the claim as a SOC provided the criteria to be met to establish service connection.

As to the duty to assist, the Board finds that VA has secured all available and identified evidence including the Veteran's service treatment records, service personnel records, and private treatment records.  The appellant submitted a VA Form 21-4142 identifying treatment from various health care providers.  It is unclear as to whether the form was in reference to an issue that is not before the Board (entitlement to service connection for ischemic heart disease).  The RO sent the appellant a letter in March 2011 informing her that the privacy law changed and she needed to complete a new VA Form 21-4142 for each provider.  The appellant did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street").  Therefore, a remand is not required to obtain the records.  

In accordance with the Board's January 2010 remand, the Veteran was sent a letter requesting him to provide dates, location, and nature of any chemical exposure that he encountered during service.  This was accomplished by a July 2010 letter, to which there was no response.  Thus, this portion of the Board's remand was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, a Memorandum for the record regarding herbicide use in Thailand during the Vietnam Era was associated with the claims file.  The RO contacted the Center for Unit Records Research (CURR) (currently U.S. Army and Joint Services Records Research Center (JSRRC)) to determine whether the Veteran was exposed to herbicides.  In a response from CURR, it was noted that the available 1971 and 1972 history submitted by the 56th Special Operations Wing (SOW), stationed at Nakhon Phanom Royal Thai Air Force Base in Thailand and the higher headquarters for the 56th Transportation Squadron and additional available historical data were reviewed.  After a review of the data, they were unable to document or verify that the Veteran was exposed to Agent Orange or tactical herbicides or that his duties required him to be on or near the perimeter of the base.  To date, available historical data does not document Agent Orange or tactical herbicide spraying, testing, or storage at Nakhon Phanom RTAFB during the 1971 or 1972 time frame.  An incorrect name was used in the response.  However, in a subsequent response from CURR, it was noted that the name was a typo.  Indeed, the correct social security number was displayed in the response.  In another response, the January through April 1972 history submitted by the 56th Special Operations Wing (SOW), stationed at Nakhon Phanom RTAFB and additional available data was reviewed.  The data did not report on personnel or unit members' exposure to Agent Orange or their proximity to the base perimeter.  Therefore, they were unable to document or verify that the Veteran was exposed to Agent Orange or tactical herbicides.  It was noted that the name listed in the previous response was a typo.  Thus, with respect to this portion of the Board's remand, the Board finds that there has been substantial compliance with the remand directives.  See Stegall, id.; D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Board's remand requested that the Veteran be sent a notification letter with respect to Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, as the issue of entitlement to service connection for diabetes mellitus has been reopened, the notification requirement is rendered moot.  It is not necessary to comply with this remand directive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law is not appropriate when it imposes additional burdens with no benefit flowing to the veteran).

In addition, a medical opinion was obtained in May 2012 in accordance with the Board's remand.  The examiner reviewed the claims file and provided nexus opinions with supporting rationale.  The Board recognizes that the rationale is limited to discussion of exposure to herbicides and insecticides.  However, the Board finds the opinion and rationale to be adequate and complies with the Board's remand directive.  An opinion regarding whether the disabilities were otherwise related to active service is not required.  The service treatment records were absent for the claimed disabilities and there were no statements or evidence of record relating the disabilities to active service (other than exposure to herbicides) or describing any continuity of symptomatology.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Robinson v. Peake, 21 F.3d. 545, 553 (Fed. Cir. 2008) (explaining that the Board need not consider all possible theories of entitlement in order to render a valid opinion and errs only when it fails to address a theory of entitlement raised by the claimant or reasonably raised by the record).  Accordingly, the VA opinion is adequate and substantially complied with the remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by a representative.  The issues on appeal were explained by the VLJ.  The representative and the VLJ asked questions regarding the disabilities to include the Veteran's service in Thailand.  The VLJ suggested the submission of evidence to include buddy statements and asked whether the Veteran could obtain written statements from his doctors.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

New and Material Evidence - Type II Diabetes Mellitus

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The RO originally denied service connection for diabetes mellitus in a July 2001 rating decision.  Notice of the determination and the Veteran's appellate rights were issued that same month.  As additional relevant evidence was received within one year of the determination, the claim was readjudicated, and denied in an April 2002 rating decision.  The Veteran was informed of the decision and his appellate rights.  Additional evidence was received and the RO readjudicated and again denied the claim in a June 2002 rating decision.  The Veteran was informed of his appellate rights and submitted a timely notice of disagreement.  A statement of the case was issued in June 2003.  A VA Form 9 was received in November 2003, which was untimely.  Thus, the June 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  

Service personnel records have been added to the file since the prior rating decision; however, the records are duplicative of the service personnel records that were associated with the claims file at the time of the last final decision.  38 C.F.R. § 3.156(c) (2013).

At the time of the June 2002 rating decision, the evidence associated with the claims file included service treatment records, service personnel records, private medical records, and the Veteran's statements that he was exposed to Agent Orange in Thailand when servicing aircrafts.  The RO denied the claim as there was no evidence of service in Vietnam or a diagnosis during active duty.  

Evidence associated with the claims file since the June 2002 rating decision include articles and statements submitted by the Veteran and the appellant, the Veteran's testimony, private medical records, and research conducted to determine whether the Veteran was exposed to herbicides.  The Board finds that the Veteran's additional statements and testimony regarding exposure to herbicides in Thailand are new because they were not considered at the time of the June 2002 rating decision.  The evidence is material as it indicates that the Veteran may have been exposed to herbicides and raises a reasonable possibility of substantiating the claim.  Again, evidence is presumed to be credible.  Therefore, the Board finds that new and material evidence has been submitted with respect to the issue of entitlement to service connection for diabetes mellitus and the claim is reopened.

The Board acknowledges that the August 2012 supplemental statement of the case declined to reopen the claim for entitlement to service connection for diabetes mellitus.  However, in earlier statements of the case, the issue was adjudicated on the merits.  As the claim was denied on the merits during the appeal period, the Board finds no prejudice in proceeding with a decision on the merits.   

Service Connection - in general

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and diabetes mellitus, hypertension, primary anemia, or a malignant tumor is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  Specified diseases associated with exposure to Agent Orange may be presumed to have been incurred in or aggravated by service.  In relevant part, these diseases include Type II Diabetes Mellitus, ischemic heart disease and respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  38 C.F.R. § 3.309(e).

Note 3:  For purposes of this section, the term ischemic heart disease does not include hypertension.  

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence in the claims file.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Type II Diabetes Mellitus and Cancer of the Lung 

The Board will first address the claims of entitlement to service connection for type II diabetes mellitus and cancer of the chest/lung as they are the only disabilities claimed that are listed among the diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).

First, the Board notes that the Veteran received the Vietnam Service Medal (VSM).  Such a medal is not indicative of service on the landmass of Vietnam or inland waterways.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The service personnel records reflect that the Veteran served in Thailand and the Veteran testified that he did not serve in Vietnam.  Instead, he explained that he is entitled to presumptive service connection on the basis that he was exposed to herbicide agents in Thailand.  In this respect, he stated that he serviced aircrafts that sprayed herbicides in Vietnam, that his barracks were sprayed with herbicides, and that he was around barrels of herbicides.  

The service personnel records show that the Veteran was stationed at the Nakhon Phanom Royal Thai Air Force Base from approximately February 1971 to February 1972 as a vehicle operator and light equipment operator.  

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  VA determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Consideration of herbicide exposure on a presumptive basis is extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of those air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, that applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  

The Veteran has neither claimed having served as security policeman, security patrol dog handler, member of a security police squadron, nor has he indicated that he otherwise served near the air base perimeter.  Neither the Veteran nor the appellant contended that he was ever involved in tests of tactical herbicides used at the Pranburi Military Reservation from April to September 1964, and the VA memorandum notes that other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20 (May 6, 2009).  This memorandum reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  The Veteran was not in Thailand in 1963 or 1966.  

With respect to insecticides, the above mentioned memorandum stated that small-scale herbicide usage to clear weeds in and around the bases and airstrips were commercial products and not Agent Orange. There are no presumptions based on exposure to commercial herbicides.  If the Veteran was exposed to commercial herbicides in Thailand, his exposure risk would be similar to exposure to the commercial herbicides sold and used in the United States.  Here, the Veteran stated that his barracks were sprayed and that Thai civilians drove trucks onto the base to spray Agent Orange through the barracks to prevent insect infestation.  However, the Veteran is not considered competent to state that these were herbicide agents and not commercial herbicides as noted by the memorandum.  In this regard, the record does not demonstrate that he had any special training or knowledge so as to render him competent in this regard.  The claims file does not contain any evidence that is contrary to the memorandum or, for that matter, any evidence relating the Veteran's claimed disabilities to herbicides/insecticides.  The memorandum is more probative on the issue of exposure than the Veteran's statements and the appellant's statements.    

In addition, the CURR provided a response regarding whether the Veteran was exposed to herbicides.  In a response, it was noted that the available 1971 and 1972 history submitted by the 56th Special Operations Wing (SOW), stationed at Nakhon Phanom Royal their Air Force Base in Thailand and the higher headquarters for the 56th Transportation Squadron and additional available historical data were reviewed.  After a review of the data, they were unable to document or verify that the Veteran was exposed to Agent Orange or tactical herbicides or that his duties required him to be on or near the perimeter of the base.  To date, available historical data did not document Agent Orange or tactical herbicide spraying, testing, of storage at Nakhon Phanom RTAFB during the 1971 or 1972 timeframe.  In another response, it was noted that the January through April 1972 history submitted by the 56th Special Operations Wing (SOW), stationed at Nakhon Phanom RTAFB, and additional available data was reviewed.  The data did not report on personnel or unit members' exposure to Agent Orange or their proximity to the base perimeter.  Therefore, they were unable to document or verify that the Veteran was exposed to Agent Orange or tactical herbicides. 

To the extent that the Veteran stated that his barracks were sprayed with herbicides and that herbicides were stored in barrels at the Nakhon RTAFB, the record does not support the Veteran's assertions.  As noted by the CURR, the available historical data did not document Agent Orange or other tactical herbicides were sprayed or tested at the Nakhon RTAFB during the Veteran's period of active service.  

In regard to the contentions raised by the Veteran regarding secondary exposure to herbicides from servicing aircrafts, the Board finds that such an assertion is inherently speculative so as to not constitute credible evidence of exposure to herbicides.  Furthermore, the fast letter and memorandum acknowledged the absence of medical studies that show harmful health effects from such secondary or remote herbicide contact that may have occurred.  

The appellant and the Veteran submitted evidence consisting of symptoms of exposure to Agent Orange, photos of barrels on the Korat Air Force Base (where the Veteran did not serve), maps of Thailand, photographs of aircrafts, a research paper regarding Herbicide use in Thailand and Laos, and articles regarding the use of insecticides and herbicide agents in Vietnam.  With respect to the research paper, the author noted Operation RANCH HAND, during which the Veteran was not stationed in Thailand.  The paper also indicated that missions were flown in the late 1960s and 1970 to spray herbicides in Vietnam.  The paper referenced Project CHECO and vegetation control in Thailand.  It was noted that the Nakhon Phanom RTAFB used herbicides to keep the growth under control in the fenced areas.  As noted above, the memorandum for the record noted the use of commercial herbicides to control vegetation.  The paper does not provide sufficient evidence to determine that the Veteran in this case was exposed to herbicides to warrant presumptive service connection.  Again, the evidence does not reflect that the Veteran served along the perimeters of the base or otherwise had direct contact with herbicides.  Again, secondary exposure to herbicides has not been recognized.  There is also evidence from websites regarding recollections of veterans who served in Thailand in the Vietnam Era and the contentions regarding the use of insecticides and herbicide agents on the bases.  However, this evidence is not sufficient to show that the Veteran himself was exposed to herbicides during his period of active duty.  Again, the contentions of other veterans regarding herbicide use are speculative regarding what herbicides were used.      

Accordingly, the Board finds that service connection on a presumptive basis due to exposure to certain herbicide agents is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board finds that service connection is not otherwise warranted on a direct-incurrence basis.  

The service treatment records are absent for any indication of diabetes mellitus or cancer.  In the reports of medical history dated August 1972 and October 1983, the Veteran checked the box "no" when asked whether he had or ever had sugar or albumin in urine or tumor, growth, cyst, cancer.  The reports of medical examination dated August 1972, October 1983, and August 1991 do not reflect any documentation related to cancer or diabetes mellitus.  

There is no indication of diabetes mellitus or cancer within one year of service discharge, or until years later.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Indeed, the Veteran himself acknowledged that his disabilities had their onset years after active service.  

A medical opinion was obtained in May 2012.  The examiner opined that it was less likely as not that the Veteran's diabetes mellitus, hyperlipidemia, chronic renal failure with hemodialysis, carcinoid tumor, sigmoid colon cancer, anemia, hypertension and/or cancer of the lungs were causally related to an event, injury, or disease in service, to include any exposure to chemical such as Agent Orange, herbicides, or insecticides while serving in Thailand.  The rationale was that the Veteran did serve in Thailand from 1971 to 1972 but he did not work as security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  He also did not serve as U.S. Army personnel providing security early in the war before the base was fully operational or as a member of the military police.

The Board recognizes the Veteran's contentions and the appellant's contentions that the Veteran's disabilities were related to exposure to herbicides and insecticides during his period of active duty.  However, again, exposure to herbicides has not been established as explained above and they have not contended that the disabilities are otherwise related to active service.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As to a nexus opinion relating any disability to exposure to herbicides or insecticides, the Board finds that the etiology of cancer and diabetes mellitus are complex medical questions.  Neither the Veteran nor the appellant has been shown to possess medical knowledge or expertise and are therefore not competent to provide opinions as to the etiology of these disabilities.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).

A private medical record indicated that the Veteran reported exposure to Agent Orange while serving in Vietnam.  The private physician did not elaborate or provide an opinion relating the Veteran's disabilities to active service.   The Board finds that this history, reported by the Veteran, is not competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (The mere transcription of medical history does not transform the information into competent evidence merely because the transcriber happens to be a medical professional.).

With respect to any continuity of symptomatology, the Veteran and the appellant did not provide any statements regarding the continuity of symptoms since service.  The evidence does not otherwise reflect continuity of symptoms since active service.  Therefore, service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).

Finally, certain diseases, such as a tumor and diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence of either disability within one year of discharge from active duty.  Therefore, presumptive service connection is not warranted.

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application and the claims are denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 53-56 (1990).  

Hyperlipidemia

Hyperlipidemia is a laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.)  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may not be granted for a laboratory finding, standing alone.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The Board acknowledges the cases of McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  However, the Veteran has not been shown to have a disability at any point during the claim period or prior to his filing a claim for service connection as service connection may not be granted for a laboratory finding, standing alone.  

The only evidence of record supporting the claim is the various lay assertions of the Veteran and the appellant.  Neither the Veteran nor the appellant have been shown to be qualified to provide a diagnosis or an opinion that the Veteran had a disability manifested by hyperlipidemia.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for hyperlipidemia must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Chronic renal failure with hemodialysis, carcinoid tumor, sigmoid colon cancer, anemia, and hypertension

Chronic renal failure with hemodialysis, carcinoid tumor, sigmoid colon cancer, anemia, and hypertension are not among the list of diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  As such, presumptive service connection is not warranted on this basis.  

In addition, certain diseases, such as a tumor, hypertension, and primary anemia, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence of a tumor, cancer,  hypertension, or primary anemia within one year of discharge from active duty.  Therefore, presumptive service connection is not warranted.

Furthermore, the Board finds that service connection is not otherwise warranted on a direct-incurrence basis.  

As explained in detail above, the Board has not found sufficient evidence to show that the Veteran was exposed to herbicides during his period of active duty.  The service treatment records are absent for any mention of the claimed disabilities.  The reports of medical examination and reports of medical history do not reflect documentation relating the claimed disabilities to service.  

There is no indication of renal failure with hemodialysis, carcinoid tumor, sigmoid colon cancer, anemia, or hypertension until years after separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Indeed, the Veteran himself acknowledged that his disabilities had their onset years after active service.  In addition, the Veteran's renal failure was related to his diabetes mellitus, which is not service-connected.  The anemia was related to his renal failure, which again, is not service-connected.  

A medical opinion was obtained in May 2012.  The VA examiner opined that it was less likely as not that the Veteran's diabetes mellitus, hyperlipidemia, chronic renal failure with hemodialysis, carcinoid tumor, sigmoid colon cancer, anemia, hypertension and/or cancer of the lungs were causally related to an event, injury, or disease in service, to include any exposure to chemical such as Agent Orange, herbicides, or insecticides while serving in Thailand.  The rationale was that the Veteran did serve in Thailand from 1971 to 1972 but he did not work as security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  He also did not serve as U.S. Army personnel providing security early in the war before the base was fully operational or as a member of the military police.

Again, a medical record indicated that the Veteran reported exposure to Agent Orange while serving in Vietnam.  The private physician did not elaborate or provide an opinion relating the Veteran's disabilities to active service.  The Board finds that this history, reported by the Veteran, is not competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board recognizes the Veteran's contentions and the appellant's contentions that the Veteran's disabilities are related to exposure to herbicides and insecticides during his period of active duty.  As explained in detail above, exposure to herbicides has not been established as explained above and they did not contend that the disabilities were otherwise related to active service.  As to a nexus opinion relating any disability to exposure to herbicides, the Board finds that the etiology of the renal failure, carcinoid tumor, sigmoid colon cancer, anemia, and hypertension, are complex medical questions.  Neither the Veteran nor the appellant has been shown to possess the requisite medical knowledge or expertise and are therefore not competent to provide opinions as to the etiology of these disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

With respect to any continuity of symptomatology, the Veteran and the appellant did not provide statements related to continuity of symptoms since active service and the evidence does not otherwise indicate continuity of symptoms since active service.  Therefore, service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).

Based on the above, the Board finds that the Veteran's disabilities were not present during active service and have not been shown to be causally or etiologically related to service.  As such, the preponderance of the evidence is against the claims.  There is no doubt to be resolved and the claims for service connection for chronic renal failure with hemodialysis, carcinoid tumor, sigmoid colon cancer, anemia, and hypertension, are denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for type II diabetes mellitus is reopened and the appeal is granted to this extent only.

Entitlement to service connection for type II diabetes mellitus, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides, is denied.

Entitlement to service connection for hyperlipidemia (high cholesterol), claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides, is denied.

Entitlement to service connection for chronic renal failure with hemodialysis, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides, is denied.

Entitlement to service connection for carcinoid tumor, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides, is denied.

Entitlement to service connection for sigmoid colon cancer, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides, is denied.

Entitlement to service connection for anemia, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides, is denied.

Entitlement to service connection for hypertension, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides, is denied.

Entitlement to service connection for cancer of the chest or lungs, claimed as secondary to exposure to chemical agents, to include Agent Orange, herbicides, and/or insecticides, is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


